Title: To George Washington from James Clinton, 12 November 1780
From: Clinton, James
To: Washington, George


                        
                            Sir,
                             Albany Novr 12th 1780.
                        
                        On the 4th instt I arrived at this place in pursuance of your Excys directions of the 28th ulto And receiving
                            intelligence of the appearance of the Enemy in the Lakes I immediately proceeded on to Saratoga, where I was necessarily
                            detain’d untill yesterday, for the return of a flag, which had been previously sent in by Genl Schuyler and Colo.
                            Gansevort; with a view of conferring with Majr Carlton, concerning a number of families whom the Governor had directed to
                            be sent in, and also to assertain if possible the Situation and movements of the Enemy. On the 8th the flag returned and
                            reported "that all the Shipping had gone down except one small Schooner—that their force consisted of about four hundred
                            chiefly british—that they were encamp’d ten Miles below Crown-point, and that from the appearance of the Weather they
                            could not remain there many days longer." Colo. Gansevoort being possest of all the Papers, I beg leave to refer you Excy
                            to him for further particulars.
                        Col. Wiessenfels march’d for Fort Schuyler four days before my arrival in town with all the Provisions that
                            could be collected calculated to be sufficient for the Garrison untill the first of January next, but the water has been
                            so low that he has not yet got further than the little Falls, fifty mile below the Fort by water—and if the weather shoud
                            continue so severe as it now is, I fear he will not be able to proceed with the Stores.
                        On the road from Saratoga I received your favour of the 6th and on my arrival in town found Colo. V. Schaick,
                            to whom I communicated your Excellency’s instructions, and dispatched a Boat down the river with the last five Barrels of Flour in store; and orders for the Troops to return.
                         The conduct of the People of the Grants is exceedingly suspicious. They have appointed a Committee to confer
                            with a Flag from Carlton—the ostensible Business of which is to settle a Cartel. sundry heavy Charges have been thrown
                            into the Assembly against Genl Allen: and report says he is dismiss’d from Command.
                        The Situation of public Affaires in this Quarter is truly lamentable. The very
                            small Stock which had been collected here for the use of the Troops stationed here, has been intirely consumed by the
                            Militia, during the late Alarm. All the Supplies for some time past have been procured by impress. This mode has become
                            insupportable to the People—they are clamorous. The uncertainty and delay which accompanies it, reprobate the Method. I am
                            distress’d about Fort Schuyler—how long we shall maintain that important Post, depends entirely upon the exertions of
                            Colo. Hay—At present there is not in store, one single Atom of either Beef, Flour, Rum, Hay or Grain: about one hundred
                            Cords of Wood, and not as much Cash as will pay an Express from hence to Head Quarters. Every brand of
                            business in the Quarter master’s Department, however necessary, is dead. The public Armourers refuse to work—and a general
                            Discontent universally prevails.
                        While I write your Excellency’s Letter of the 5th has come to hand. I shall notify Colo.
                            Wiessenfels of the Contents, but sincerely wish Col. Gansevoort’s Regiment which is stationed at Saratoga—Fort Edward
                            &c. were to be included in the return, as they will shortly be unfit for duty in this severe climate. I have the
                            honor to be Your Excellency most Obedient & huble Servt
                        
                            James Clinton
                            
                        
                     Enclosure
                                                (Duplicate.)SirAlbany Novr 12th 1780
                            
                            
                            I have just received Expresses informing me that the first and fifth New York Regiments are on their way
                                to this place. As the alarm which gave occasion to this sudden move is subsided, and as it is Excellency’s express
                                order that the Troops in that Case should immediately Return. I have to request that upon the Receipt of this Letter,
                                wherever it may find you, you instantly tack about and repair without delay to West point. I am with great esteem Sir
                                Your very hble Servant
                            
                                James Clinton
                            
                        
                        
                    